Case 3:18-cv-14108-FLW-ZNQ Document 74 Filed 10/06/20 Page 1 of 9 PagelD: 1124

NOT FOR PUBLICATION

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

 

Peter Shah,

Plaintiff, Civil Action No. 18-14108 (FLW) (ZNQ)

v. MEMORANDUM OPINION

Caesars Interactive Entertainment, et al.,

Defendants.

 

 

QURAISHL Magistrate Judge

This matter comes before the Court upon Caesars Interactive Entertainment (“Caesars
Interactive”), Caesars Entertainment Corporation (“Caesars Entertainment”), and 888 Holdings
PLC’s (“888 Holdings”) (collectively as, “Defendants”) Motion for Summary Judgment (the
“Motion”). (ECF No. 67.) The undersigned is authorized to hear this matter pursuant to 28 U.S.C.
§ 636(c)(1). (See Consent Order, ECF No. 68.) Peter Shah (‘Plaintiff’) opposed Defendants’
Motion, (ECF No. 69), to which Defendants replied, (ECF No. 73). The Court has carefully
considered the parties’ arguments and decides the matter without oral argument pursuant to Local
Civil Rule 78.1. For the reasons stated herein, Defendants’ Motion is granted. Summary judgment

will be entered in favor of Defendants as to all claims.
Case 3:18-cv-14108-FLW-ZNQ Document 74 Filed 10/06/20 Page 2 of 9 PagelD: 1125

I. BACKGROUND!

Defendant Caesars Interactive is a Delaware corporation with its principal place of business
in Nevada. (Caesars Interactive and Caesars Entertainment’s Answer to Amended Complaint
(“Caesars’ Answer’) J 1, ECF No. 45.) Defendant Caesars Entertainment is a Delaware
corporation with its principal place of business in Nevada. (/d.) Caesars Interactive is a wholly
owned subsidiary of Caesars Entertainment. (Pl.’s Opp’n Introduction, ECF No. 69.) Defendant
888 Holdings is a Gibraltar corporation. (Am. Compl. (“Complaint”) { 1, ECF No. 44; 888
Holdings Answer { 1, ECF No. 56.) Plaintiff is a resident of New Jersey. (Complaint {[ 1.)

Caesars Interactive and Caesars Entertainment (collectively as, “Caesars”) “operate[] an
online poker platform, www.wsop.com (“wsop.com’”).” (Defendants’ Statement of Material Facts
(“DSMP”) 1 4, ECF No. 67-2.) “888 Holdings operates an online poker platform, us.888poker.com
(“888poker.com”).” Ud. 5.) 888 Holdings developed and administers the software for wsop.com
via a vending agreement with Caesars, (Ud. ¥ 6.)

At all relevant times, Defendants have been duly licensed and authorized by the New Jersey
Division of Gaming Enforcement (“DGE”) (Mot. Ex. D, ECF No. 67-1; see also DSMF { 8-9) and
the Nevada Gaming Commission (/d. Ex. E; DSMF { 11). Part of the DGE’s process was analyzing
the Random Number Generator (“RNG”) “using three statistical tests.” (DSMF { 10; Mot. Ex. D.)

Plaintiff's educational background consists of taking some math classes, including
statistics, but his educational was primarily focused on physics. (DSMF { 14-15.) Plaintiff worked
at his father’s company auditing books, was a stockbroker and trader, owned a fast food franchise,

and currently owns a real-estate investment company. (/d. J 17.) Plaintiff played online poker on

 

‘ Notwithstanding the fact that Plaintiff has admitted to all the facts in DSMF by not submitting a responsive statement
of material facts as required by Local Civ. R. 56.1(a), the Court has gone through the exercise of identifying and
addressing any material facts in dispute.
Case 3:18-cv-14108-FLW-ZNQ Document 74 Filed 10/06/20 Page 3 of 9 PagelD: 1126

wsop.com from 2016 to 2019. (PLl.’s Opp’n { 2.) Plaintiff started playing online poker on
888poker.com in November 2019 and continues to play, as recently as August 18, 2020. (/d. J 3.)
Plaintiff has played over 16,000 hands of online poker. (/d. { 4.) Plaintiff is neither a professional
poker player nor an expert. Plaintiff did not hire an expert or designate himself as an expert. (Mot.
Ex. H. J 8.) In his response to Defendants’ Interrogatory Number 8, “Plaintiff answered, ‘NO
EXPERT WITNESS FROM MY SIDE.” (Moving Br. 7-8, ECF No. 67-3; Mot. Ex. H. J 8.)
I. PLAINTIFF’S CLAIMS

Plaintiff alleges that Defendants “engage[] in fraud and manipulations by making these
poker games fast games,” .. . “to generate higher rake (commission or cut) by dealing fake cards
to players as well as community cards, .. . “[D]efendants also insert fake players in the game,” . ,
. and “operates in unlicensed state(s).” (Am. Compl. J 3; see also Pl.’s Opp’n { 5.) For the first
time in his opposition to this Motion, Defendant specifically alleged violations of: (1) the New
Jersey Consumer Fraud Act; (2) common law fraud; (3) 18 U.S.C. § 1962(c) (the federal RICO
statute); (4) civil conspiracy; and, (5) the Unlawful Internet Gaming Act. (See generally Pl.’s
Opp’n; see also Defs.’ Reply 16, ECF No. 73.)
UL. LEGAL STANDARD

A “court shall grant summary judgment if the movant shows that there is no genuine
dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R.
Civ. P. 56(a). “Only disputes over facts that might affect the outcome of the suit under the
governing law will properly preclude the entry of summary judgment.” Anderson v. Liberty Lobby,
Inc., 477 U.S. 242, 248 (1986). A material fact raises a “genuine” dispute “if the evidence is such
that a reasonable jury could return a verdict for the nonmoving party.” Williams v. Borough of W.

Chester, 891 F.2d 458, 459 (3d Cir. 1989) (quoting Anderson, 477 U.S. at 248).
Case 3:18-cv-14108-FLW-ZNQ Document 74 Filed 10/06/20 Page 4 of 9 PagelD: 1127

“In evaluating the evidence, the Court must consider all facts and their logical inferences
in the light most favorable to the non-moving party.” Rhodes v. Marix Servicing, LLC, 302
F. Supp. 3d 656, 661 (D.N.J. 2018) (citing Curley v. Klem, 298 F.3d 271, 276-77 (3d Cir. 2002)).
“While the moving party bears the initial burden of proving an absence of a genuine dispute of
material fact, meeting this obligation shifts the burden to the non-moving party to ‘set forth specific
facts showing that there is a genuine [dispute] for trial.’” /d. (quoting Anderson, 477 U.S. at 250).
“Unsupported allegations, subjective beliefs, or argument alone . . . cannot forestall summary
judgment.” Read v. Profeta, 397 F. Supp. 3d 597, 625 (D.N.J. 2019). “Thus, if the nonmoving
party fails ‘to make a showing sufficient to establish the existence of an element essential to that
party’s case ... there can be no genuine issue of material fact.’” Jd. (quoting Katz v. Aetna Cas. &
Sur. Co., 972 F.2d 53, 55 (3d Cir. 1992) (quotation marks omitted)). “In considering the motion,
the Court “does not resolve factual disputes or make credibility determinations.’” Rhodes, 302 F.
Supp. 3d at 661 (quoting Siegel Transfer, Inc. v. Carrier Express, Inc., 54 F.3d 1125, 1127 (3d
Cir. 1995)).
IV. DISCUSSION

The Court will address Plaintiff’?s New Jersey Consumer Fraud Act and common law fraud
claims in depth because these claims are the only clear claims the Court can extract from Plaintiff’s
Amended Complaint. Though the Court need not address allegations not alleged in Plaintiff’s

Complaint but asserted in his opposition to this Motion, the Court will briefly address them.”

 

* See, e.g., Holland v. Macerich, No. 09-914 RMB/AMD, 2011 U.S. Dist. LEXIS 149657 *9 (D.N.J. Dec. 29, 2011)
(The obligation to construe the complaint liberally does not extend to claims based on theories not alluded to in the
complaint. Here, Plaintiff’s Amended Complaint alludes to claims based on theories of frand and manipulation not
based on violations of the Unlawful Internet Gaming Act, criminal or civil conspiracy.)

4
Case 3:18-cv-14108-FLW-ZNQ Document 74 Filed 10/06/20 Page 5 of 9 PagelD: 1128

New Jersey Consumer Fraud Act (the “CFA”): N.J.S.A. 56:8-2
To successfully state a claim under the CFA, a claimant must “allege sufficient facts to
demonstrate: (1) unlawful conduct; (2) an ascertainable loss; and (3) a causal relationship between
the unlawful conduct and the ascertainable loss.” Smajlaj v. Campbell Soup Co., 782 F.Supp.2d
84, 97 (D.N.J. 2011). ““The [CFA] creates three categories of unlawful practices: affirmative acts,
knowing omissions, and violations of state regulations.’” Del. Valley Bindery Inc. v. Ramshaw,
No. 17-0422 BRM/TIB, 2017 U.S. Dist. LEXIS 150921 *15 (D.N.J. Sept. 18, 2017) (citation
omitted). “To constitute consumer fraud the business practice in question must be misleading and
stand outside the norm of reasonable business practice in that it will victimize the average
consumer.” Smajlaj, 782 F.Supp.2d at 98 (citation omitted.) Though the CFA does not define
ascertainable loss, “the New Jersey Supreme Court has repeatedly and explicitly endorsed a
benefit-of-the-bargain theory[,|” Ud.), which translates to “when a consumer receives less than
what was promised.” Union Ink Co., Inc. v. AT&T Corp., 352 N.J. Super. 617 (N.J. Super. Ct.
App. Div. 2002). Under this definition of ascertainable loss, a claimant must show: “(1) a
reasonable belief about the product induced by a misrepresentation; and (2) that the difference in
value between the product promised and the one received can be reasonably quantified.” Smajlaj,
782 F.Supp.2d at 99.
Plaintiff addresses the elements of the CFA as follows,
a. Unlawful conduct by defendant: By not following live table
game rules, defendants are engaged in a unlawful activities
b. An ascertainable loss by plaintiff: Shah has lost ascertainable
money and time.

c. A casual relation between the unlawful conduct and the
Case 3:18-cv-14108-FLW-ZNQ Document 74 Filed 10/06/20 Page 6 of 9 PagelD: 1129

ascertainable loss: By unlawfully dealing high value cards
more frequently (as explained in Exhibit B), the Nevada
Casino Company and Israel Casino Company are generating
illegal income (rakes/commissions).

(Pl.’s Opp’n J 11.)

As to the first element, Plaintiff has failed to establish unlawful conduct on the part of the
Defendants. To show unlawful conduct, Plaintiff merely asserts that Defendants are not
following the same rules as live table games. However, he has provided no facts to support his
claim. Specifically, Plaintiff’s claims against Defendants for unlawful conduct are that
wwsop.com and 888poker.com use players who are not real, manipulate hands, do not offer bad
beat jackpots, and the frequency of certain hands being dealt is different than in live table games.
(see DSME {J 30-36; Dep. Tr. Shah 54:6 — 59:11, ECF No. 67-1.) First, in discussing bots, or
fake players, Plaintiff testified in his deposition,

Q: How do you know they’re not real people?
A: I cannot hundred percent say that they are not real, but I can statistically or
mathematically say that there’s something wrong here. I can say that.
(DSMF { 35; Shah Dep. 59:12-16.) Thus, Plaintiff’s assertion that Defendants use players that are
not real is merely speculation.

Second, Plaintiff has failed to establish that Defendants manipulate hands. Plaintiff’s
primary evidence in establishing his claim that Defendants manipulate hands include: (1) a
discrepancy chart (Pl.’s Opp’n {| 25); (2) Declaration (Pl.’s Opp’n Ex. A): and (3) his self-authored
report “A Probabilistic Approach to Randomness on WSOP.com” (the “Report”) (/d. Ex. B.).

Plaintiff’s discrepancy chart is simply a short-form analysis of the Report. Thus, the admissibility
Case 3:18-cv-14108-FLW-ZNQ Document 74 Filed 10/06/20 Page 7 of 9 PagelD: 1130

of the chart hinges on that of the Report. (P1.’s Opp’n J 25.) Plaintiff’s Declaration is offered in
support of accepting the Report and its findings as valid, so its admissibility is similarly dependent
on that of the Report. (see generally P1.’s Opp’n, Ex. B.) For the reasons below, neither the Report
nor the supporting chart and Declaration are admissible, and therefore, Plaintiff’s claims have no
basis or foundation in fact.

Defendants argue the Report is inadmissible because: (1) it was not produced during
discovery (Defs.’ Reply 3); (2) because Plaintiff is not an expert and the Report calls for expert
analysis and testimony (/d. at 6); (3) the report is not relevant because it is flawed (/d. at 8); and
(4) the Report is opinion testimony from a lay witness (/d. at 13). The Court agrees with Defendant
that the Report is inadmissible because it was not provided during discovery as required by Fed.
R. Civ. P. (“Rule”) 26(a)(2). Furthermore, Plaintiff is not an expert, nor has he retained an expert.
Plaintiffs Report is drawn from almost 16,000 poker hands he has personally played without any
“scientific, technical, or other specialized knowledge.” Fed. R. Evidence 702. Because Plaintiff is
not an expert and has not retained an expert, he has not met the Daubert standard and the Report
is inadmissible. Daubert v. Merrell Dow Pharm., Inc., 509 U.S. 579, 590 (1993) (requiring “a
grounding in methods and procedures of science” and must be more than “subjective believe or
unsupported speculation”). The Report is merely the opinion testimony from a lay person based
upon speculative assertions and unfounded conclusions.

Third, Plaintiff concedes that bad beat jackpots are offered for the purpose of incentivizing
players to visit the casinos in person at low-traffic hours. (Shah Dep. 43:7 — 45:2.) Additionally,
Plaintiff can point to no rule or regulation that requires these jackpots to be offered in online poker

games. (DSMF {i 66-67; see generally Pl.’s Opp’n.). Accordingly, Plaintiff not only fails to
Case 3:18-cv-14108-FLW-ZNQ Document 74 Filed 10/06/20 Page 8 of 9 PagelD: 1131

provide any proof that the absence of bad beat jackpots is unlawful, but rather, it seems completely
appropriate considering its admitted purpose.

Finally, as to Plaintiffs claim regarding the frequency of certain hands dealt in online poker
versus live table games, Defendants argue there is no regulation regarding the speed at which cards
should be dealt. (Moving Br. 13.) Plaintiff fails to point to any regulation to the contrary and asserts
only that “[t]his lack of regulation is concerning.” (PI.’s Opp’n { 15.) Accordingly, Plaintiff’ s
claim is admittedly without merit.

Additionally, Defendants have provided approval letters from the New J ersey Department
of Gaming Enforcement (“DGE”), authorizing them to offer their software online within the
boundaries of New Jersey. Furthermore, the RNGs on wsop.com and 888poker.com are subject to
audits by the DGE. (Moving Br. 14-15; The New Jersey Casino Control Act, N.J.S.A. 5:12-76
through 5:12-79.) Plaintiff has failed to point to any findings of the DGE showing violations of
their regulations and there is no evidence in the record to support any violation of the DGE.

Plaintiff has failed to provide facts showing any unlawful conduct by the Defendants, and
in some instances, has demonstrated that Defendant’s conduct was completely proper. Because he
cannot satisfy an essential element of the CFA, Plaintiffs fraud claim must fail.

New Jersey common law fraud

To state a clatm for common law fraud in New Jersey, a claimant must alle ge “(1) a material
misrepresentation of a presently existing or past fact; (2) knowledge or belief by the defendant of
its falsity; (3) an intention that the other person rely on it; (4) reasonable reliance thereon by the
other person; and (5) resulting damages.” Ramshaw, 2017 U.S. Dist. LEXIS at 17. Plaintiff relies
on his arguments for Defendants’ violation of the CFA to support his common law fraud claim.

Thus, for the same reasons, Plaintiff's claim fails to allege anything more than conclusory
Case 3:18-cv-14108-FLW-ZNQ Document 74 Filed 10/06/20 Page 9 of 9 PagelD: 1132

statements with no basis in facts established during discovery. Specifically, Plaintiff fails again on
the first element, a material misrepresentation. Plaintiff admits he did not read the WSOP Terms
of Service. (Pl.’s Opp’n J 18.) Additionally, Plaintiff fails to show any misrepresentations made
by Defendants regarding the speed of play, frequency of specific hands being dealt, and bad beat
jackpots.

RICO, civil conspiracy, and Unlawful Internet Gaming Act

Both racketeering under 18 U.S.C §§ 1961-68 (“RICO”) and the Unlawful Internet Gaming
Act do not provide a private cause of action. Thus, Plaintiff is barred from bringing these claims.
Furthermore, Plaintiff has not established Defendants have violated either of these statutes for
purposes of establishing the unlawful conduct element of fraud. As for civil conspiracy, Plaintiff
has alleged merely conclusions of law with no factual basis. (Pl.’s Opp’n J 12.) Conclusions based
on speculation do not give rise to genuine disputes as to material facts, Thus, Plaintiffs claims
alleged in his opposition to this Motion remain unsupported.
V. CONCLUSION

For the reasons stated above, Defendants’ Motion is granted. Summary judgment will be

entered in favor of Defendants as to all claims. An appropriate order follows.

nn a
if

Y

Pf,
CA

Veep nc

4

Zain N. QURAISHI
U D STATES MAGISTRATE JUDGE

ae
sretciaenaemeirescone eee a
penance

£
f
reco
